DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022, has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2021, 02/09/2022 and 02/17/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the claims
	Claims 1, 7 and 21 are pending.

Withdrawn Rejections:
Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chinhin as evidenced by Pande, is withdrawn because of the amendment of claim 1 to newly recite the limitation of “pain from degenerative bone disease”.
Applicant’s amendments filed on 02/09/2022, have been fully considered. Applicant has amended claims 1 and 7. Applicant has newly added claim 21. Therefore, claims 1, 7 and 21 are subject of the Office action below.
Applicant’s arguments filed on 12/24/2021, 02/09/2022 (duplicate of 12/24/2021 arguments), and 02/17/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Maintained Rejections:
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinhin as evidenced by Pande and in view of Gammaitoni, is maintained for the reasons of record set forth in the previous Office action mailed on 11/26/2021, of which said reasons are herein reiterated.
The Applicant claims a method for reducing pain from degenerative bone disease in a subject comprising applying to the skin surface of the subject, a patch for (intended use, emphasis added) transdermal delivery of lidocaine consisting of:
a low dose1 of a therapeutically effective amount of an active ingredient;
a pharmaceutically acceptable carrier2; and 
a permeation enhancer or excipient, or any combination thereof.
Similar to method claim 1, Chinhin teaches a method reducing pain in a patient comprising administering to the vicinity of the shoulder joint of the patient (see ¶ 0019), a patch (see ¶ 0015, Example 1), consisting of:
2wt% (a low dose, see discussions above) of lidocaine (an active agent);
acrylic ester adhesive (a pharmaceutically acceptable carrier, see discussions above); and 
ethyl acetate (a permeation enhancer, as evidenced by Pande3).
Regarding claim 1, the intended use of a patch consisting of: 1) a low dose of a therapeutically effective amount of an active ingredient; 2) a pharmaceutically acceptable carrier; and 3) a permeation enhancer or excipient, or any combination thereof, for transdermal delivery of lidocaine, is an inherent property of the patch. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Chinhin as evidenced by Pande discloses is a patch consisting of:  1) a low dose of lidocaine; 2) a pharmaceutically acceptable carrier; and 3) a permeation enhancer (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a delivery system, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Chinhin as evidenced by Pande is not explicit in teaching pain caused by degenerative bone disease.
However, the claimed invention would have been obvious over Chinhin as evidenced by Pande because it was known in the art that lidocaine can be used for treating pain caused by degenerative bone disease.
For example, Gammaitoni discloses a method for using lidocaine patch in order to treat patients suffering pain associated osteoarthritis (OA). Please see abstract, pages S15-S16, under the title “Materials and methods”, Figures 1-3 and Tables 1-3. OA is a degenerative joint disease (see page S14, under the title “Introduction”).
Accordingly, at the time the instant invention was made, one skilled in the art would have found it obvious to modify Chinhin as evidenced by Pande with Gammaitoni with a reasonable expectation of treating a patient suffering from pain (e.g., pain caused by degenerative bone disease). This is because: i) Chinhin as evidenced by Pande teaches that a lidocaine patch within the lidocaine composition limitations of claim 1, can be useful in treating pain; and ii) Gammaitoni discloses that lidocaine can be used to treat patients suffering from pain associated OA (a degenerative bone disease). Please see discussions above. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Response to the Applicant’s Arguments/Declarations
Applicant raised several arguments (see pages 1-4 of Remarks filed on 02/09/2022, which is a repeat of the same Remarks filed on 12/24/2021), alleging that the claimed invention is nonobvious over the prior art because:
1) none of the cited references teach or suggest every element of the instant claim 1 (see page 2 of Remarks);
2) OA is not a degenerative bone disease because OA is characterised by high bone mass. Applicant cites: i) instant specification at ¶s 0081, 0084; ii) Delgado-Calle et al (Arthritis & Rheumatism, 2013, 65(1), 197-205); and iii) the declaration of Dr. Brian Bear (hereinafter, “Dr. Bear declaration”), in support of the Applicant’s allegations. Please see pages 2-4 of Remarks filed on 02/09/2022 and Dr. Bear declaration filed on 02/09/2022.
However, Applicant’s arguments are not found to be persuasive for the reasons below.
1) Every element of instant claim 1, has been addressed by the combined teachings of Chinhin as evidenced by Pande and in view of Gammaitoni. Please see discussions above. The Examiner, therefore, applies the same reasons hereto.
2a) Gammaitoni teaches that OA is a degenerative joint disease (see discussions above). The clinical presentation of OA is characterized by joint pain, tenderness, crepitus, bony enlargement, limitation of joint motion, loss of cartilage and varying degrees of localized inflammation. Please see page S14, 2nd ¶ on the left column.  The “joint” encompasses, for example, bone, cartilage and synovial fluid. Therefore, OA is a degenerative bone disease.
2b) The limitation of a “degenerative bone disease characterised by low bone mass”, is not recited in the instant claim 1. It is suggested that Applicant amends claim 1 to recite the specific limitations that distinguish the claim from the disclosure of the cited prior art.
2c) At the time the instant invention was made (12/21/2011), OA was well-known in the art as a degenerative bone disease. For example:
i) Bentley (US Pub. No. 20060018976, published 01/26/2006, cited in the previous office action, in response to the Applicant’s allegation), states:
 “Osteoarthritis is one of the most widespread forms of degenerative joint and bone diseases. The pathological condition is characterized by localized areas of loss of articular cartilage within the Synovial joints, associated with hypertrophy of the bone and thickening of the joint capsule” (emphasis added). Please see ¶ 0004.

	ii) Wang et al (Huaxi Yixue, 2008, 23(5), 1219-1221, SciFinder Scholar Abstract Translation, cited in the previous office action, in response to the Applicant’s allegation), discloses that OA is a kind of degenerative bone joint disease (see abstract).
	2d) The publication date of Delgado-Calle et al reference is 2013, which is after the priority date of the instant application (12/21/2011).
2e) The Dr. Bear declaration only states that OA is not a degenerative bone disease because: i) “from a larger prospective”, degenerative joint bone disease is also not a degenerative bone disease; ii) OA patients have high bone mass; and iii) the literature is replete with examples of clinical work linking OA with higher bone mass. Pease see Dr. Bear declaration at pages 2-4. 
However, instant claim 1 only recites the limitation “degenerative bone disease”. Furthermore, Veldman et al (WO2004037861A2, published 05/06/2004, cited in response to the declarant’s allegation), at ¶ 0015, states “bone degenerative diseases (e.g., osteoarthritis and osteoporosis”. 
There is nothing in the Dr. Bear declaration, which states that the limitation of: i) “degenerative bone disease from a larger prospective”; or ii) “degenerative bone disease characterised by low bone mass”, was recited in the instant claim 1.
For the reasons above and those made of record in the previous Office action, the rejection is maintained. 

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinhin (cited in the previous Office action) as evidenced by Pande (cited in the previous Office action) and in view of Sesay et al (hereinafter, “Sesay”, CAN J ANESTH, 2002, 49(2), 137-143), as evidenced by Veldman et al (hereinafter, “Veldman”, WO2004037861A2, published 05/06/2004).
The Applicant claims a method for reducing pain from degenerative bone disease in a subject comprising applying to the skin surface of the subject, a patch for (intended use, emphasis added) transdermal delivery of lidocaine consisting of:
a low dose4 of a therapeutically effective amount of an active ingredient;
a pharmaceutically acceptable carrier5; and 
a permeation enhancer or excipient, or any combination thereof.
Similar to method claim 1, Chinhin teaches a method reducing pain in a patient comprising administering to the vicinity of the shoulder joint of the patient (see ¶ 0019), a patch (see ¶ 0015, Example 1), consisting of:
2wt% (a low dose, see discussions above) of lidocaine (an active agent);
acrylic ester adhesive (a pharmaceutically acceptable carrier, see discussions above); and 
ethyl acetate (a permeation enhancer, as evidenced by Pande6).
Regarding claim 1, the intended use of a patch consisting of: 1) a low dose of a therapeutically effective amount of an active ingredient; 2) a pharmaceutically acceptable carrier; and 3) a permeation enhancer or excipient, or any combination thereof, for transdermal delivery of lidocaine, is an inherent property of the patch. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Chinhin as evidenced by Pande discloses is a patch consisting of:  1) a low dose of lidocaine; 2) a pharmaceutically acceptable carrier; and 3) a permeation enhancer (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a delivery system, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Chinhin as evidenced by Pande is not explicit in teaching pain caused by degenerative bone disease.
However, the claimed invention would have been obvious over Chinhin as evidenced by Pande because it was known in the art that lidocaine can be used for treating pain caused by degenerative bone disease.
For example, Sesay discloses a method for using lidocaine in order to treat patients suffering from pain associated osteoporosis. Please see page 137. Osteoporosis is known in the art as a degenerative bone disease as evidenced by Veldman, wherein Veldman at ¶ 0015, states “bone degenerative diseases (e.g., osteoarthritis and osteoporosis”.  
Accordingly, at the time the instant invention was made, one skilled in the art would have found it obvious to modify Chinhin as evidenced by Pande with Sesay as evidenced by Veldman, with a reasonable expectation of treating a patient suffering from pain (e.g., pain caused by degenerative bone disease). This is because: i) Chinhin as evidenced by Pande teaches that a lidocaine patch within the lidocaine composition limitations of claim 1, can be useful in treating pain; and ii) Sesay as evidenced by Veldman discloses that lidocaine can be used to treat patients suffering from pain associated osteoporosis (a degenerative bone disease). Please see discussions above. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1, 7 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chinhin as evidenced by Pande and in view of Sesay as evidenced by Veldman as apply to claim 1 above, and in further in view of Holroyd et al (hereinafter, “Holroyd”, Best Practice & Research Clinical Endocrinology & Metabolism, 2008, 22(5), 671-685).
The limitations of claim 1 as well as the corresponding teachings of Chinhin as evidenced by Pande in view of Sesay as evidenced by Veldman, are described above, and hereby incorporated into the instant rejection.
Claim 7 is similar to claim 1, however, claim 7 differs slightly from claim 1 in that claim 7 requires:
3.6 wt% to less than 5 wt% lidocaine, as the active agent; and
pain from microarchitectural deterioration of bone tissue.
Claim 21 is similar to claim 1, however, claim 21 differs slightly from claim 1 in that claim 21 requires:
less than 5 wt% lidocaine, as the active agent; and
pain from low bone mass disorders.
Regarding claims 7 and 21, discloses a patch consisting of 0.5 to 5 wt% of lidocaine or pharmaceutically acceptable salt thereof (see ¶ 0009). The claimed 3.6 wt% to less than 5 wt% lidocaine overlaps or lies inside the range of 0.5 to 5 wt% of lidocaine disclosed by Chinhin (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).
In the instant case, because the claimed 3.6 wt% to less than 5 wt% lidocaine, overlaps or lies inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Chinhin as evidenced by Pande in view of Sesay as evidenced by Veldman is not explicit in teaching: i) pain from microarchitectural deterioration of bone tissue (claim 7); and pain from low bone mass disorders (claim 21).
However, the invention of claims 7 and 21 would have been obvious over Chinhin as evidenced by Pande in view of Sesay as evidenced by Veldman, because it was known in the art that osteoporosis is characterised by: i) microarchitectural deterioration of bone tissue; and ii) low bone mass.
For example, Holroyd discloses that osteoporosis is characterised by: i) microarchitectural deterioration of bone tissue; and ii) low bone mass. Please see last ¶ on page 671.
Accordingly, at the time the instant invention was made, one skilled in the art would have found it obvious to modify Chinhin as evidenced by Pande in view of Sesay as evidenced by Veldman, with Holroyd, in order to arrive at the invention of claims 7 and 21. A person skilled in the art would have had  a reasonable expectation that the application of lidocaine patch to a skin surface of  a patient suffering from pain caused by degenerative bone disease characterised by: i) microarchitectural deterioration of bone tissue; and ii) low bone mass, such as  osteoporosis, would reduce the pain in the patient. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 The specification (see ¶ 0099), discloses the term “low dose”, as referring to the amount of an active agent (lidocaine) that is less than 5 wt%.
        2 The specification (see ¶ 0061), discloses that carrier is a matrix drug carrier such as acrylic-based adhesives.
        3 See abstract.
        4 The specification (see ¶ 0099), discloses the term “low dose”, as referring to the amount of an active agent (lidocaine) that is less than 5 wt%.
        5 The specification (see ¶ 0061), discloses that carrier is a matrix drug carrier such as acrylic-based adhesives.
        6 See abstract.